                               The Chair of Saint Peter
                             Keeper of the Extraordinary Seal of Saint Peter




INRE:                  U S District Court for the Northern District of California
                                        450 Golden Gate Avenue
                                      San Francisco, CA 94102-3489

Placed on Special Deposit                                 Case Number #18-42060-RLE-13
                    Notice of Claim of Champerty, Maintenance and Barratry                          FILED
                          Demand for a Cure to the Breach of Contract
                                                                                                          OCT 20 20ZQ ✓
Claimant: Marie Diane Schilly, heir to the estate                                                  l.lfflED &TATU BAHKIIIJflTOV eolQr
                                                                                                          SAIi FRANCl&CO, CA
The heir's Claim of Barratry, a maritime lien, is hereby placed on special deposit with the court standing at
the Law Merchant The Claim, a maritime lien, arises out of a private dispute between two foreign entities
concerning a breach of contract. Subject matter jurisdiction over the contract has been established by the
Respondent and accepted by the court. A Notice of Surrender was filed and acknowledged by the court
establishing in fact that the barrators knew or should have known that the contract in question had been
modified in accordance with the trust indenture charging a non-discretionary administrative duty.

The heir requested the Parties execute their non-discretionary duty as concerns the Surrender of the Estate.
The Parties chose to dishonor and took overt actions to forward their claim against the estate, a claim from
which the Parties would have profited, contrary to the contract, the trust indenture.

The Barrator's frivolous claim has resulted in the arrest and Dry Dock(et) of the VESSEL; The imprisonment
of the Master of the VESSEL as surety.

The maritime lien, charged by Confession of Judgment, the free will act and deed of the barrator(s),
constitutes an attachment on the oaths and bonds of the Barrators as well as an attachment on all property,
legal and/or equitable rights/claims in their name and/or in their control for the remedy of the heir.

The maritime lien charged by private agreement between the parties is a valid maritime contract. The
maritime lien is charged in personam against the person and in rem against the Court, the Office of and/ or
any/all legal fiction entities involved in the transaction and cannot be released, terminated or modified in
anyway by any court or agency absent a full and complete remedy for the heir.

The Claim is a special maritime matter and is to be prosecuted under the supplemental rules in admiralty
and effectively and immediately suspends the 'statutory action.' Th_e Claim stands as a confession of
judgement and estopple charging the Summary Judgement and mandamus to compel the immediate
execution of the non-discretionary duty as concerns the Acceptance and Surrender for Collections in
fulfillment of the trust indenture.

You are instructed to immediately execute the non-discretionary administrative duty in accordance with
the official surrender for collections. (See Notice of Surrender)

Dated the 12th day of October, two thousand twenty in the year of our Lord.




 Case: 18-42060           Office
                        Doc#     of the Keeper
                               118      Filed:of10/20/20
                                                 the Extraordinar,y Seal of Saint
                                                                 Entered:         Peter
                                                                               10/22/20 09:20:59   Page 1 of
                               P.0. Box 160, Sandy Springs, South Carolina 29677
                                                         6
                    The Chair of Saint Peter Foundation
                              Keeper of the Extraordinary Seal of Saint Peter




                    Claim of Champerty, Maintenance and Barratry
                                         Admiralty Maritime Lien

Barrators (jointly and severally liable):                                                     FILED
In Personam: Michael Williams                                                                      OCT 20 2020""- 1
In Rem: US Bankruptcy Court for the Northern District of California                           llll(le) STAlU 8,\HKJlurf()I' §OµRT
                                                                                                      SAN~,CA
U S Bankruptcy Court for the Northern District of California
Office of the Clerk
United States District Court
450 Golden Gate Avenue       1
San Francisco, CA 94102-3489

IN RE: Bankruptcy of MARIE DIANE SCHILLY Case Number# 18-42060-RLE-13

Lien Holder: Marie Diane Schilly, heir to the estate
A Complaint for Trespass was filed with the Chair of St. Peter by the Claimant, one of the private people
and heir to the estate alleging the trespass on the heir's private property by the Respondent. The complaint
and demand for a cure and Subpoena were served on the Parties via USPS Overnight Express instructing
the Respondents of their non-discretionary duty to respond, established by the Official Surrender, and
informed the Respondent that their failure to respond would constitute a default and would result in the
issue of charges against them.

The Respondent defaulted and charges were issued and served upon the Respondent via USPS Overnight
Express mail providing the Respondent 72 hours to execute their non-discretionary administrative duty as
concerns the Official Surrender for Collections of the Estate in fulfillment of the trust indenture. The
Respondent was informed that their failure to execute their non-discretionary duty within 72 hours would
charge the Claim of Charnperty, Maintenance and BarratI-y. The Respondent defaulted charging the
Claim by Confession ofJudgment by their ownfree will, act and deed.
        The maritime lien, charged by Confession of Judgment, the free will act and deed of the barrator(s),
constitutes an attachment on the oaths and bonds of the Barrators as well as an attachment on all equity
claims in their name and/ or iu their control for the remedy of the heir.

The maritime lien is charged by private agreement between the parties and constitutes a valid maritime
contract. The maritime lien is charged in personam against the person and in rem against the Court, the
Office ofand/or any/all legal fiction entities involved in the transaction and cannot be released, terminated
or modified in any way by any court or agency absent a full and complete remedy.

IT IS ORDERED in the name of and under the authority of Jesus Christ, this the 27th day of September, two thousand
and twenty in the year of our Lord,




Case: 18-42060         Doc# 118        Filed: 10/20/20        Entered: 10/22/20 09:20:59                Page 2 of
                                                       6 190-626, Washington, DC 20004
                         1300 Pennsylvania Avenue NW, Suite
                               The Chair of Saint Peter
                             Keeper of the Extraordinary Seal of Saint Peter




Barrators Gointly and severally liable):
In Personam: Michael Williams                       .
In Rem: US Bankruptcy Conrt for the Northern District of California

US Bankruptcy Court for the Northern District of California
Office of the Clerk
United States District Court
450 Golden Gate Avenue
San Francisco, CA 94102-3489

IN RE: Bankruptcy of MARIE DIANE SCHILLY Case Number # 18-42060-RLE-13

Lien Holder: Marie Diane Schilly, heir to the estate

                              Final Good Faith Opportunity to Cure

We have a perfected claim of systemic Champerty, Maintenance and Barrlltry against the U.S.

The world is in the midst of a biblical transition. What was anthorized yesterday is a crime today. We take
this opportunity to provide some well needed clarification to ensure we are all on the same page because
the fact is that we are all operating under the same covenant/trust indenture, the law of the trust.

We have established, by confession of judgment, your participation in a scheme that was set into motion by
FDR's 1933 New Deal whereby the perfect platform was created with which to systematically rape, pillage
and plunder the private people and their property while maintaining an iron grip control over their
thoughts, words and deeds through mass mind control programming from cradle to grave placing the
people under a 'spell.' You use the people as cannon fodder in your overt and covert wars against the people
and nations of the world. Your programs are attacks on and disturb the peace and dignity creating a constant
state of conflict. You pit group against group, race against race, brothers against their brothers .... And leave
a toxic cloud of fear over shadowing the nations. You create the problem and then offer the solution. You
create the threat and then offer the protection in a well-seasoned extortion/protection racket. You have
economically enslaved the robbed them of their free will and choice. But, .....

        Champerty, Maintenance and Barratry is Not a Crime if you are Authorized!

The global geopolitical structure is built on the trust established in Christ's New Covenant when Jesus gave
Peter the keys to the kingdom affectively removing the people's right to rule over their own kingdoms.
Christ's New Covenant is the trust indenture and the law of the trust that established the paper
occupation under which the global geopolitical structure operates.

The Successor to Peter, the Belligerent Occupant, acting with the full power and authority of the
Lord/Grantor administrates the global divine estate through proxies to whom Grants of Administrative
Authority over a region is executed establishing a lord/vassal relationship. Grantees/vassals may employ
whatever administrative leadership or rulership style they choose as Jong as the lord gets his tithe.

  The same trust indenture that granted you that authority also strips you ofit!




 Case: 18-42060          Doc#  118
                           Office of the Filed:  10/20/20
                                         Keeper of               Entered:
                                                   the Extraordinary           10/22/20
                                                                     Seal of Saint Peter 09:20:59     Page 3 of
                                P.O. Box 160, Sandy Springs,
                                                          6  South Carolina 29677
                                The Chair of Saint Peter
                              Keeper of the Extraordinary Seal of Saint Peter




The same trust indenture, the law of the trust, that established the Paper Occupation also set forth the
process for redemption of the property and salvation or freedom that includes personal and national
deliverance from one's enemies, deliverance from slavery (Dent 24:18), ongoing protection and
preservation from evil (Ps. 121), escape from death (Psalm 68:19), healing (Psalm 69:29; Jer 17:14),
inheritance ofland, descendants, and long life, right here on earth.

The Trust Indenture provides the process necessary for the termination of the occupation and the return
of our right to rule over our own kingdom.

The Acceptance and Surrender, set forth in the trust indenture, strips the Grantee of any/ all authority
to rule over the private property and charges the mandatory, non-discretionary fiduciary duty to
terminate the estate to facilitate the merger of the lesser (public) estate into the greater (private) estate. The
Acceptance and Surrender strips the Grantee of all power and authority over the hor de combat and right
to rule over your own kingdom is returned to the true heir to the estate in fulfillment of the trust indenture.

        Acts and actions that were authorized yesterday are now deemed war crimes.

There is no higher priority in a trust than the fulfillment of the trust indenture. The fact that the trust has
operated for 2000 years under a belligerent occupant does not dismiss nor diminish the fiduciary duty to
immediately execute the terms and conditions of the trust indenture concerning the redemption and
distribution of the property to the heir. Both the right of occupation and the redemption of the property are
set forth in the trust indenture. The occupation shall rule until the Acceptance and Surrender charges the
non-discretionary fiduciary duty. The Acceptance and Surrender is the fulfillment of the trust indenture.
There is no higher priority. Any acts and/ or actions in the furtherance of a claim not consistent with the
Surrender for Collections shall be acts and/or actions in want of lawful authority and shall constitute war
crimes.

The entire geopolitical structure of the world operates under a Paper Occupation, by consent or grant, and
is fully liable under the Laws of War and the Laws of Belligerent Occupation. The Belligerent Occupant is
the trustee with a fiduciary duty to the fulfillment of the will of the Grantor, the trust indenture. Belligerent
Occupant or Trustee, their duties to the trust are one in the same. The Paper Occupation is a grant of
administrative authority over the assets/res of the trust. It is not a conveyance of title nor ownership of the
assets. The Paper Occupation, Trusteeship, continues until the terms and conditions for its termination as
set forth in the trust indenture are met. At that moment the trust is collapsed and all rights to the property,
administrative and otherwise, must be released and returned to the heir whose right to rule over their own
kingdom is restored.

Any acts, actions and/or inaction that has the effect of blocking the release and distribution of the property
are treason against the trust and a clog on the equity of redemption of the estate and, by long standing
equitable tradition, are void ab initio.

                               Final Good Faith Opportunity to Cure

Although Champerty, Maintenance and Barratry are Not a Crime if you are Authorized post Surrender
they are war crimes and crimes against humanity.




  Case: 18-42060          Doc#   118the Keeper
                            Office.of     Filed:of10/20/20         Entered:
                                                   the Extraordinary            10/22/20
                                                                     Seal of Saint Peter 09:20:59      Page 4 of
                                 P.O. Box 160, Sandy Springs,6South Carolina 29677
                                The Chair of Saint Peter
                              Keeper of the Extraordinary Seal of Saint Peter




Therefore, our Claim of Champerty, Maintenance and BarratI-y is a Crime as you are in want of
Authority. What was an authorized machine yesterday is a criminal scheme today. Our Claim is a
Maritime lien and attachment on the oaths, bonds and corporate charters of all parties involved, legal fiction
and otherwise, in the execution of the criminal scheme.

The world is in the midst of a biblical transition. What was authorized yesterday is a crime today. We take
this opportunity to provide some well needed clarification to ensure we are all on the same page because
the fact is that we are all operating under the same covenant/trust indenture, the law of the trust.

Operating in good faith and with clean hands we extend you a final opportunity to execute your mandatory,
non-discretionary administrative duty concerning the Acceptance and Surrender for Collections of the
estate.

Your failure to execute your mandatory, non-discretionary administrative duty concerning the Acceptance
and Surrender for Collections of the estate within 72 hours of receipt shall constitute a Default.

Your Default will charge the attachment on all oaths, bonds and corporate charters of all parties, legal fiction
and otherwise, who participated in the execution of the criminal scheme.

IT IS DONE in the name ofand under the authority of Jesus Christ, this the 12th day of October, two thousand and
tweuty in the year of our Lord.




  Case: 18-42060           Doc#
                            Office118      Filed:of 10/20/20
                                   of the Keeper                    Entered:
                                                    the Extraordinary             10/22/20
                                                                      Seal of Saint Peter  09:20:59       Page 5 of
                                                             6
                                  P.O. Box 160, Sandy Springs, South Carolina 29677
-~                                                                                                                                                                 / 1,
                                                                                                                                                                   s
                                                                                                                                                                       _.i!L
                                                                                                                                                                                                         1  USA
                                                                                                                                                                                                              v
                                                                                                                                                                                                              0
                                                                                                                                                                                                              C
                                                                                                                                                                                                               C

                                                      ~b~I                                                                                                                                                     >
                                                                                                                                                                                                               "

                                                                                                                                                                                                            1"
                                                                                                                                                                                                            ,,J
                                                                                                                                                                                                         USA
                                                                                                                                                                                                             0
                                                                                                                                                                                                             0
                                                                                                                                                                                                            C
                                                                                                                                                                                                            C
                                                                                                                                                                                                            >
                                                                                                                                                                                                            a



                                                                                                                                                                                                             j~!
                                                                                                                                                                f10                                              1)
                                                                                                                                                                                                            _,._,::._,.._

                                                                                                                                                                                                            USA
                                                                                                                                                                                                               b.
                                                                                                                                                                                                                 0

                                11                                                                                                                                                                            ,C
                                                                                                                                                                                                                 C


                                     1R~C\{t0               I                                                                                                                                               -. >
                                                                                                                                                                                                               ~-

 pR\ORIT~..                           ***                                           Chair of St Peter
                                     ,~suRtO
     * MAl'- *                                                                      P.O. Box16c:
                                                                                    S0.ndy Springs, S.C. 29677
                                                                                                                                                                               ,;a
                                                                                                                                                                                                                            U.S. POi




     ~_!,!NITED~TE~
                                           *                               ' U S Bankruptcy C011rt for the Northern District of California
                                                                             Office of the Clerk -                                                                             ::.:;~=E!O
                                                                                                                                                                                                                            PM 2-Da
                                                                                                                                                                                                                            SANDY i
                                                                                                                                                                                                                            29677
                                                                                                                                                                                                                            OCT 1~,
                                                                                                                                                                                                                            AMOUN
     fi;i,I pOSTJ.lLSERVICE•
                                                                 I
                                                                i,           United States District Court                                                                          iOGO
                                                                                                                                                                                                    94102                     $0
                                                                             450 GolderiGateAve:riue
                    .   --··   -------~~----"
     for oornes11c and International use   ut,e\ 101R. t'•Y 2014 \
                                                                             San Frandsco,,CA 94102-3489 -
                                                                                                                            ,tl!!:6E !\i'E:6
                                                                                                                                                                                                                            R2304M 1




                                                                                         -•-·~-- - ~ -                       - OCT 2. 0 ,0,,1.1        vi:
                                                                                                                      . . . . IJNlTEl) STA1tUNi~Y~i~ OOUl\l    -
                                                                                                                                  SNHIIANOl~Oe. ~
                                                                                                                                                                                   =   r- ,.,,,, ~ n\I, " le" '"")
                                                                                                                                                                                  ·L'·'~tClt;~d xi t::u

                                                                                                                                                                                            oi;r 16 2020
                                                                                                                                                                                     SU.SAN Y. SOONG
                                                                                EXPECTED DELIVERY DAY: 10/17/20                                                                  CLERK, U.S. DISTRICT COUF:T
                                                                                         -                       --                 -        -
                                                                                                                                                                                NORTH DISTRICT OF CALIFO!liiiA
                                                                                 USPS TRi~CKING® NUMBER
                                     Case: 18-42060                  Doc# 118   Filed: 10/20/20
                                                                                                                         \l\\ \\\\\\\\\\\\\\
                                                                                                        Entered: 10/22/20 09:20:59
                                                                                                    6 \\III\\11\ \\\\\
                                                                             \I11111\1 \11 \11\\\11111111
                                                                                                                                                              Page 6 of
